No. 99-30251
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30251
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CLAUDE ANTANNE GRIFFIN, JR.,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                          USDC No.97-CV-1095
                         --------------------
                           January 17, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Claude Antanne Griffin, Jr., appeals the district court’s

dismissal of his § 2255 motion.   Griffin, however, failed to

prove his incompetency to stand trial by a preponderance of the

evidence.   See Washington v. Johnson, 90 F.3d 945, 950 (5th Cir.

1996).   Because Griffin was not incompetent to stand trial, his

trial counsel did not provide ineffective assistance by failing

to investigate his competency.    See Carter v. Johnson, 131 F.3d
452, 464 (5th Cir. 1997), cert. denied, 118 S. Ct. 1567 (1998).

Griffin has not demonstrated error on the part of the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30251
                                -2-

court.   This judgment is therefore AFFIRMED.